Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.

Response to Amendment
In response to the amendment filed on 9/27/2022, claims 6, 7, 10 and 12 have been cancelled, and claims 1-5, 8, 9, 11, 13 and 14 are pending.
The amendments to the claims obviate the previous 35 U.S.C. 112 rejections and those rejections are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
The Examiner appreciates and thanks Applicant for providing the declaration under 37 C.F.R. 1.132 filed 9/27/2022.  However, the declaration is insufficient to overcome the rejection of claims 1-5, 8, 9, 11, 13 and 14 based upon the newly cited 35 U.S.C. 103 rejections as set forth below because the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.  
In the declaration as well as the arguments filed 9/27/2022, Applicant argues as one skilled in the art, he would not have been motivated to create the claimed invention based on the teachings in Iverson, Scheller, Jahrling, and the other references.  The Examiner agrees the previous prior art rejection of 12/7/2021 citing Jahrling et al to teach the surface heat treatment layer is not obvious and therefore that rejection has been withdrawn.  
However, it is the Examiner’s position that one of ordinary skill in the art in view of the newly applied reference of Vezzu (which was also cited in the specification of the instant application as background art) in view of Iversen et al does in fact teach the claimed invention.  It is the Examiner’s position that the combination of Vezzu in view of Iversen et al as detailed below for independent claims 1 and 9 discloses each and every limitation of those claims.  The Examiner has cited an obviousness type rejection with evidence in the prior art for a teaching motivation.  There is no mere conclusory statement by the Examiner without evidence found in the art.  Therefore, the totality of the rebuttal evidence of nonobviousness in the declaration fails to outweigh the evidence of obviousness.  
Applicant argues on page 5 of the remarks that due to the intensive studies and experiments, as an unpredictable result to one skilled in the art with a common sense, the present inventors made it possible to form the claimed invention under a given specific condition.  The Examiner respectfully disagrees.  For example, Applicant’s declaration would be convincing if Iversen et al did not teach applying the surface heat treatment layer specifically to a thin tubular shaft as thin as the one claimed by Applicant in independent claims 1 and 9.  If that were the case, the Examiner would understand there is no teaching to apply the surface heat treatment layer to a structure so small and not possible to achieve predictable results.  However, Iversen et al does in fact explicitly teach applying a surface heat treatment layer to a very small metallic tubular structure (p. 4, ll. 19-24, i.e. having a thickness in range of 20-500 microns, including being “extra-thin”, p. 10, ll. 7-24 further discusses the thickness of the “very-thin” tubular structure).  Therefore, one of ordinary skill in the art would have been able to achieve predictable results given the disclosure of Iversen et al.  One of ordinary skill in the art would be applying the known method as taught in Iversen et al to sizes specifically suggested by Iversen et al with the known results of Iversen et al.
 Though the declaration discusses how the disclosure of Iversen et al is in regards to a needle, the Examiner would like to direct Applicant’s attention to p. 7, ll. 25-29 of Iversen et al.  Iversen et al explicitly discusses the term “needle” does not necessarily require or mean a sharp ground tip as shown in Figs. 7-9 in the grinding sub figures.  Iversen et al discloses the term “needle” also encompasses a tubular structure which does not have the shape or finish of a desired final needle, such as one which is not ground.  In other words, the term “needle” encompasses a tubular structure without a sharp or needle tip.  
Further, Vezzu discloses the tubular shaft (106) is for insertion into the body (p. 10, ll. 9 – p. 12, ll. 8).  Therefore, one of ordinary skill in the art would in fact have looked to other teachings in other references involving the use of a metallic shaft inserted into the body, like Iversen et al.  Iversen et al explicitly discloses its metallic tubular shaft is for insertion into the body (p. 3, ll. 8-10) and teaches the advantages of providing a surface heat treatment hardened layer onto such a metallic tubular shaft as detailed below.  Therefore, one of ordinary skill in the art would have recognized the advantages of applying such a surface heat treatment hardened layer to the metallic tubular shaft of Vezzu.
Applicant further argues on page 6 of the remarks that Iverson et al is completely silent about the specific structure of the claimed medical ocular forceps.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner acknowledges Iverson et al does not disclose medical ocular forceps.  The Examiner also acknowledges no singular prior art reference teaches a surface heat treatment hardened layer applied to medical ocular forceps.  However, the references were applied together in combination to teach these limitations.  Vezzu is cited as the primary reference below teaching the medical ocular forceps.  The Examiner is citing Iversen et al only to teach applying a surface heat treatment hardened layer to the metallic tubular shaft of Vezzu which is within the same size scale as the metallic tubular shaft of Iversen et al.  Therefore, Iversen et al is not required to teach medical ocular forceps.

Therefore, the declaration as well as Applicant’s arguments are considered unpersuasive and the claims fail to patentably distinguish over the prior art as presently applied to the claims below.
If Applicant believes it is a specific set of given conditions (as argued in the remarks and discussed in the declarations) disclosed in their specification but not taught by the prior art that renders the results novel and not predictable by the prior art, the Examiner advises Applicant to incorporate such conditions of this treatment into the claims.  As currently recited in independent claim 9, the claim merely recites “under a given condition”.  As cited below, Iversen et al does in fact teach a given condition as Applicant has not specified the conditions not taught in the art.  Alternatively, if Applicant believes it is the specific structural composition of the hardened layer that provides unexpected results, Applicant is advised to amend the claims to include such structural distinctions.  As presently recited in the claims, only a generic “surface heat treatment hardened layer” is required, which is taught by the prior art.

 Claim Objections
Claims 1, 4 and 9 are objected to because of the following informalities:  In claim 1, “medical” in line 1 should be capitalized as it is the start of a new claim and sentence.    In claim 4, “of medical instrument” should be deleted.  In claim 9, Applicant is advised to amend the beginning of the claim to “A method of manufacturing medical ocular forceps, the medical ocular forceps comprising:” so as to differentiate between the later part of “the method comprising”.  As currently written, the first recitation of  “comprising” may be misconstrued as the steps comprising the following limitations which may be unclear since the following limitations are directed to the structure of the ocular forceps and not an actual method step.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the surface thereof” and claim 9 recites “the surface of the shaft”.  There is insufficient antecedent basis for these limitations as a surface had not been previously defined.
Claim(s) 2-5, 8, 11, 13 and 14 is/are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8, 9, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vezzu (WO 2014/092956) in view of Iversen et al (WO 2017/005488).
Claim 1. Vezzu discloses medical ocular forceps (100)  p. 1, ll. 7-9, e. g. for treating an ocular condition), comprising: a tubular shaft (106) (p. 7, ll. 5-16) having a thickness of 1mm or less (p. 8, ll. 27-30, tube 106 can be a 20 gauge tube, a 23 gauge tube, a 25 gauge tube, or a 27 gauge tube, wherein a 20 gauge tube is 0.9mm in thickness and a 27 gauge tube is 0.42mm in thickness, therefore the entire disclosed range of gauge tube are within the claimed range of “1mm or less”); a stick-shaped core (the proximal portions of jaws 120 and 122 that are in contact with each other as seen in Fig. 2 and further illustrated as a stick core in Fig. 8) inserted inside the shaft (Fig. 2); and a tip-end part (108) openably and closably provided at a tip-end side (distal side away from user) of the core so as to be exposed outside the shaft (p. 7, ll. 18-33), wherein: the shaft has neither a needle at its tip end nor a blade portion (Figs. 2 and 3 shows a blunt tubular end with no needle nor blade).  Vezzu discloses shaft 106 can be  made of any suitable medical grade tubing, including titanium and stainless steel (p. 7, ll. 12-14).  Vezzu further discloses the shaft is for insertion through the sclera of the eye, into the vitreous and advanced toward the macula (p. 10, ll. 9 – p. 12, ll. 8; Figs. 4-6) but fails to disclose the shaft has a surface-heat-treatment hardened layer formed on the surface thereof without losing flexibility of the shaft.  
In a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely providing a surface heat treatment hardened layer onto a very thin metallic tubular structure for entering into the body during a medical procedure while maintaining flexibility, Iverson et al teaches an extra narrow (p. 4, ll. 19-24, i.e. having a thickness in range of 20-500 microns, p. 10, ll. 7-24 further discusses the thickness of the “very-thin” tubular structure) tubular shaft (p. 7, ll. 25-29, i.e. a tubular structure not having a shape of a needle, such that the tip is not ground) made of surgical stainless steel (p. 11, ll. 3-6).  Like Vezzu, the stainless steel tubular shaft of Iverson et al is for entering into the body (p. 3, ll. 8-10).  Iverson et al explicitly states the surface heat treatment of the hardened layer to the stainless steel tubular shaft is advantageous since it allows for a stronger tubular shaft (and thus more resistant to wear) while maintaining flexibility such that the tubular shaft does not break during use (p. 3, ll. 8-30).  Therefore, in light of Vezzu’s disclosure that the thin metallic tubular shaft (106) is for insertion into the body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medical ocular forceps of Vezzu to include a surface heat treatment hardened layer formed on the surface of the metallic shaft without losing flexibility of the shaft as by taught Iversen et al to achieve the advantages of increasing resistance to wear of the shaft while avoiding breakage of the shaft (p. 3, ll. 4-10).
Claim 2. The combination discloses the invention substantially as claimed above, wherein Iversen et al discloses the hardened layer has a thickness of 2 microns or more and 18 microns or less (p. 4, ll. 1-3, the hardened surface layer may in a radial extent not exceed 10 microns and therefore encompasses a portion of the claimed range).  
Claim 3. The combination discloses the invention substantially as claimed above, wherein Vezzu discloses the shaft has a thickness of 0.5 mm or less (p. 8, ll. 27-30, wherein a 27 gauge tube has a thickness of 0.42 mm and is thus within the claimed range).  
Claim 8. The combination discloses the invention substantially as claimed above, wherein Vezzu discloses a medical device, comprising: the medical ocular forceps (100) of claim 1; and a handle (102) to which the medical instrument is attached (Fig. 1; p. 7, ll. 5-10).  
Claim 9. Vezzu discloses a method of manufacturing medical ocular forceps (100)  p. 1, ll. 7-9, e. g. for treating an ocular condition), comprising: a tubular shaft (106) (p. 7, ll. 5-16) having a thickness of 1mm or less (p. 8, ll. 27-30, tube 106 can be a 20 gauge tube, a 23 gauge tube, a 25 gauge tube, or a 27 gauge tube, wherein a 20 gauge tube is 0.9mm in thickness and a 27 gauge tube is 0.42mm in thickness, therefore the entire disclosed range of gauge tube are within the claimed range of “1mm or less”); a stick-shaped core (the proximal portions of jaws 120 and 122 that are in contact with each other as seen in Fig. 2 and further illustrated as a stick core in Fig. 8) inserted inside the shaft (Fig. 2); and a tip-end part (108) openably and closably provided at a tip-end side (distal side away from user) of the core so as to be exposed outside the shaft (p. 7, ll. 18-33), wherein the shaft has neither a needle at its tip end nor a blade portion (Figs. 2 and 3 shows a blunt tubular end with no needle nor blade).  Vezzu discloses shaft 106 can be made of any suitable medical grade tubing, including titanium and stainless steel (p. 7, ll. 12-14).  Vezzu further discloses the shaft is for insertion through the sclera of the eye, into the vitreous and advanced toward the macula (p. 10, ll. 9 – p. 12, ll. 8; Figs. 4-6) but fails to disclose the method comprising the step of forming a surface heat treatment hardened layer on the surface of the shaft under a given condition without losing flexibility of the shaft.
In a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely providing a surface heat treatment hardened layer onto a very thin metallic tubular structure for entering into the body during a medical procedure while maintaining flexibility, Iverson teaches a method of manufacturing an extra narrow (p. 4, ll. 19-24, i.e. having a thickness in range of 20-500 microns, p. 10, ll. 7-24 further discusses the thickness of the “very-thin” tubular structure) tubular shaft (p. 7, ll. 25-29, i.e. a tubular structure not having a shape of a needle, such that the tip is not ground) made of surgical stainless steel (p. 11, ll. 3-6).  Like Vezzu, the stainless steel tubular shaft of Iverson et al is for entering into the body (p. 3, ll. 8-10).  Iverson et al teaches the step of forming a surface heat treatment hardened layer on the surface of the shaft under a given condition (p. 5, ll. 12 – p. 6, ll. 8) without losing flexibility of the shaft (p. 3, ll. 4-10).  Iverson et al explicitly states the step of applying a surface heat treatment of the hardened layer to the stainless steel tubular shaft is advantageous since it allows for a stronger tubular shaft (and thus more resistant to wear) while maintaining flexibility such that the tubular shaft does not break during use (p. 3, ll. 8-30).  Therefore, in light of Vezzu’s disclosure that the thin metallic tubular shaft (106) is for insertion into the body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vezzu to include the step of forming a surface heat treatment hardened layer on the surface of the metallic shaft without losing flexibility of the shaft as taught by Iversen et al to achieve the advantages of increasing resistance to wear of the shaft while avoiding breakage of the shaft (p. 3, ll. 4-10).
Claim 11. The combination discloses the invention substantially as claimed above, wherein Vezzu discloses the shaft has a thickness of 27 Gauge (p. 8, ll. 27-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a compression load to the shaft in a Three- Point Bending Test under a condition of a room temperature 20 °C ± 0.5 °C during the test is 0.5 N or more, and wherein, in the Three-Point Bending Test, the shaft supported by two fulcrums with a distance between the fulcrums of 30 mm, is pushed downward by a circular-cross-sectional rod member orthogonally to the shaft at a center position of the two fulcrums, and a force that pushes the shaft downward when the amount of deflection of the shaft at the center position is 3 mm, is measured as the compressive load because the combination results in the same structure as claimed by Applicant.  Vezzu in view of Iverson et al results in an extra narrow tubular shaft having a thickness of 1mm or less and stick shaped core having a tip-end part openably and closably provided at a tip-end side of the core, wherein the medical ocular forceps are made of the same material as disclosed by Applicant (titanium or stainless steel) and has the same claimed surface heat treatment hardened layer formed of nitrogen and carbon atoms.  Therefore, Applicant’s direction is MPEP 2112.0, wherein in product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  In other words, since the combination results in a substantially identical structure as the claimed structure, the structure of the prior art would perform the same under a Three-Point Bending Test therefore meeting the limitations of claim 11.
Claim 13. The combination discloses the invention substantially as claimed above, wherein Iversen et al discloses the shaft comprises SUS 304 S (p. 5, ll. 3-6), and the step of forming the surface heat treatment hardened layer is a nitriding treatment or a carbonitriding treatment, where a treatment temperature is set 300 °C or higher and 400 °C or lower (p. 5, ll. 12-23, the disclosed range of temperature includes 200°C to 500°C which includes the claimed range during a nitrocarburizing treatment).  
Claim 14. The combination discloses the invention substantially as claimed above, wherein Iversen et al discloses the shaft comprises SUS 304 (p. 11, ll. 3-6)304304, and the step of forming the surface heat treatment hardened layer is a carburizing treatment, where a treatment temperature is set 250 °C or higher and 410 °C or lower (p. 5, ll. 12-23, the disclosed range of temperature includes 200°C to 500°C which includes the claimed range, the method includes nitrocarburizing and therefore includes carburizing).  

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vezzu in view of Iversen et al as applied to claim 1 above, and further in view of Baudis (CA 2591244).
Claim 4. The combination discloses the invention substantially as claimed above, including the hardened layer is formed by nitriding or carburizing (p. 5, ll. 12-28, the method includes nitrocarburizing and therefore includes nitriding and carburizing which meets the limitations of at least nitriding or carburizing) but fails to disclose the hardened layer comprises an S-phase.  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely providing a surface heat treatment hardened layer on stainless steel, Baudis teaches carburizing to achieve an S-phase layer on stainless steel (p. 7, ll. 12-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to have the layer comprise an S-phase based upon the teachings of Baudis as such a layer hardens the stainless steel while maintaining corrosion resistance (p. 5, ll. 16-18).
Claim 5. The combination discloses the invention substantially as claimed above, including the hardened layer is formed by nitriding and carburizing in combination (p. 5, ll. 12-28, the method includes nitrocarburizing and which is nitriding and carburizing in combination) but fails to disclose the hardened layer comprises an S-phase.  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely providing a surface heat treatment hardened layer on stainless steel, Baudis teaches carburizing to achieve an S-phase layer on stainless steel (p. 7, ll. 12-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to have the layer comprise an S-phase based upon the teachings of Baudis as such a layer hardens the stainless steel while maintaining corrosion resistance (p. 5, ll. 16-18).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 98/22024 A1 teaches applying a surface heat treatment to a thin steel medical surgical shaft while maintaining flexibility of the surgical shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771